Honorable George N. Rodriguez El Paso County Attorney Courthouse El Paso, Texas
Re: Responsibility for transportation of prisoners to the Texas Department of Corrections
Dear Mr. Rodriguez:
You have requested our opinion regarding responsibility for the cost of transporting prisoners to the Texas Department of Corrections. Article 6166r, V.T.C.S., provides:
  The manager [now the Director of the Department of Corrections] shall make suitable provision and regulations for the safe and speedy transportation of prisoners from counties where sentenced to the State penitentiary by the sheriffs of such respective counties if such sheriffs are willing to perform such services as cheaply as said commission can have it done otherwise. Said transportation shall be on State account and in no instance shall the prisoners be carried direct from the county jails to the State farm, but shall first be carried to the receiving station as designated by the Prison Board [now Board of Corrections] where the character of labor which each prisoner may reasonably perform shall be determined. Upon the arrival of each prisoner at such receiving station, the manager shall cause a statement to be made by the prisoner, giving a brief history of his life, and showing where he has resided, the names and post-office addresses of his immediate relatives, and such other facts as will tend to show his past habits and character; and the manager shall, by correspondence, or otherwise verify or disprove such statements, if practicable, and shall preserve the record and information so obtained for future reference.
(Emphasis added).
In Attorney General Opinion WW0-651 (1959), this office said that article 6166r:
  places the primary duty of transporting State prisoners from the various counties where held to the State Penitentiary upon the Texas Department of Corrections.
The statute permits the director of the Department of Corrections to contract with the sheriff for the purpose of transporting its prisoners, but, when such an agreement is in effect,
  it is up to the Prison System to pay him such compensation as was agreed upon between the parties.
Attorney General Opinion 0-1808 (1940). See also, Attorney General Opinion 0-724 (1939). We conclude therefore that the Texas Department of Corrections is responsible for the agreed cost of transporting prisoners from a county to a facility of the Department.
 SUMMARY
The Texas Department of Corrections is responsible for the agreed cost of transporting prisoners from a county to a facility of the Department.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Prepared by Rick Gilpin Assistant Attorney General